McCORD, Judge.
Appellant was found guilty by jury and adjudicated guilty of seven crimes — two counts of grand larceny, two counts of using a firearm while committing or attempting to commit a felony, two counts of robbery and one count of sexual battery. He was sentenced only on the two counts of robbery and the one count of sexual battery. The two counts of grand larceny were lesser included offenses of the two counts of robbery. It was error for the trial judge"to adjudicate appellant guilty of the two lesser included offenses (grand larceny) as they were a part of the higher robbery offenses for which appellant had been convicted. The judgments as to the grand larceny offenses are reversed and the judgments and sentences as to the remaining offenses are affirmed.
RAWLS, Acting C. J., and SMITH, J., concur.